DETAILED ACTION
This action is responsive to the Applicant’s response filed 6/08/21.
As indicated in Applicant’s response, claims 1, 7-9, 15 have been amended, and claims 6, 10, 16 cancelled.  Claims 1-5, 7-9, 11-15, 17-20 are pending in the office action.
	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-5, 7-9, 11-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
	
	A method of generating a test sequence of code to be run on a target processing system for use in testing the target processing system, the method comprising:
	(i) for at least one of the one or more directed sequences of code: 
	    inserting randomly selected instructions at one or more insertion points at intermediate
locations within the directed sequence of code, each insertion point being between two instructions
of the directed sequence, 
	wherein 
	the test sequence of code is based on one or more directed sequences of code, 
	the one or more directed sequences of code are predetermined sequences of one or more directed instructions for testing predetermined parts of the target processing system; 
	(ii) the randomly selected instructions referencing resources comprising at least one of:
	a set of registers in the target processing system; and
	a set of memory locations in the target processing system;
	(iii) selecting, based on at least one random number, at least one of:
	instruction types of the randomly selected instructions, and  the registers and/or memory locations referenced by the randomly selected instructions; wherein 
	the registers and/or memory locations referenced by the randomly selected instructions, registers, and/or memory locations are selected to be different from the registers and/or memory locations used by the instructions in the directed sequence of code.
	(As recited in claims 1, 15)
	Atoji et al, USPubN: 2005/0015686, discloses insertion in a test sequences, special type of instructions or opcode, (a “wait”, wait commands, “pauses”, wait/no-op, unlock command, block-command) as randomly inserted command for access verification acting as semaphores or synchronization type controls, at a given point during a testing sequence, the inserted instructions within sequential order arranged as test buckets, the random instructions implemented with the  respective operands - inserted wait/no-op - and parameters declared for the instructions as own resources being different from resources allocated for the original test sequences or test buckets, to produce more predictable results therein; e.g. the randomized wait/no-op to delay inter-thread activities to improve deterministic outcome or minimize undesirable behavior or unpredictability of the test sequences.  Allocation of randomly inserted wait/no-op instructions into test bucket sequences and predefined variables as resources referenced thereby	per Atoji fails to teach or suggest insertion at intermediate locations within the directed sequence of code, each insertion point being between two instructions of the directed sequence; where, for each insertion instance – as in (ii) - referencing resources comprising at least one of: a set of registers and a set of memory locations in the target processing system; and selecting – as in (iii) - based on at least one random number, at least one of: instruction types of the randomly selected instructions and registers, and/or memory locations, the latter selected to be different from the registers and/or memory locations used by the instructions in the directed sequence of code.
	Bohizic et al, USPubN: 2004/0199363, discloses pre-arrangement of memory with creating of table of shared information (TOSHI) for each instruction access directed to combination of shared and non-shared memory locations, the instructions access as part of pseudo-random streams implementations for a target multi-processing system, where for a shared location, the register flag is set within the table entry that corresponds with a memory I/O instruction (store-type), as a protection flag (TOSHI register flag) for a location access (store-type) by a randomly selected instruction to be observed without being over-written by another I/O.  Preservation of register flag to ensure that a randomly selected instruction I/O (store-type) on a location is not infringed upon (overwritten) by another instruction equally accessing the shared and non-shared memory locations of a system for which combination of pseudo-random streams and TOSHI is particularly implemented for ensuring/preserving I/O operation directed at a shared memory location as per Bohizic non-overwritable register flag is not about inserting a (random) instruction at intermediate locations between two instructions of a directed test stream/sequence as in (i); nor is it about pre-configuring for each insertion instance – as in (ii) - referencing resources comprising at least one of: a set of registers and a set of memory locations in the target processing system; and selecting – as in (iii) - based on at least one random number, at least one of: instruction types of the randomly selected instructions and registers, and/or memory locations, the latter selected to be different from the registers and/or memory locations used by the instructions in the directed sequence of code
	Duale et al, USPubN: 2004/0003210, discloses mechanism using random instructions inserted between loop control instructions (LCTR) and backward, forward branching target instructions among the initial stream, the random instruction not related to the loop but rather for testing a backward branch (BWB) for suitability and compliance with an existing loop control setting; whether a BWB correspond to a LCTR, the randomly selected instructions having prerequisites unrelated to the loop formation in light of registers and memory locations accessed by each instruction within address space and range tested by the test cases. Insertion of random test instruction bearing no prerequisites with a loop control, but for merely checking whether a BWB correspond to a LCTR as per Duale, fails to teach implementing a (random) instruction at intermediate locations between two instructions of a directed test stream/sequence with pre-configuring for each insertion instance – as in (ii) - referencing resources comprising at least one of: a set of registers and a set of memory locations in the target processing system; and selecting – as in (iii) - based on at least one random number, at least one of: instruction types of the randomly selected instructions and registers, and/or memory locations, the latter selected to be different from the registers and/or memory locations used by the instructions in the directed sequence of code 
	Ball et al, USPN: 7,689,958, discloses preconfiguring of list of Rams or CPU-pertinent registers as resources to support weighed partitioning and iterative readjust of allocation for a massive simulation code represented by nodes, via algorithmically computing from random locations of the intermediate graph, in terms of an initial phase including pre-allocating resources for the node having the largest needor change thereon, per an initial greedy partitioning which is refined with follow-up coarsened and revisited uncoarsened partionining phases aimed at progressively achieving well-balance allocation of node and resources therefor while observing memory or registers constraints by the compiler within the boundary of selected nodes (e.g. being randomly chosen by a early partitioner algorithm stage).  Randomly selected graph locations via resource allocation phases including coarse resource allocation that are to be refined with subsequent partitioning phase while observing registter constraints in relevance to defined boundary of selected nodes per Ball is not concerned with test sequence and inserting a (random) instruction at intermediate locations between two instructions of a directed test stream/sequence as in (i); nor is it about pre-configuring for each insertion instance – as in (ii) - referencing resources comprising at least one of: a set of registers and a set of memory locations in the target processing system; and selecting – as in (iii) - based on at least one random number, at least one of: instruction types of the randomly selected instructions and registers, and/or memory locations, the latter selected to be different from the registers and/or memory locations used by the instructions in the directed sequence of code.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
June 18, 2021